Title: Thomas Jefferson to James Madison, 10 March 1817
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello
Mar. 10. 17.
          
          Besey calling on me for some seed allows me just time to write a line, to await your arrival at home, requesting your attendance as a visitor of our proposed college on Tuesday the 8th of April, being the day after our election. you will of course, I am in hopes come here the day or evening before, that we may have some previous consultation on the subject. I shall also request Genl Cocke & mr Watson to make this their head quarters, as I have done mr Cabell. Colo Monroe I suppose will not be in the neighborhood. congratulating you on the riddance of your burthens, I salute you affectionately and respectfully.
          Th: Jefferson
        